Citation Nr: 0946285	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 Regional Office (RO) 
in Milwaukee, Wisconsin rating decision, which denied the 
claim on appeal.

The Board notes that, in his August 2005 notice of 
disagreement (NOD) and March 2006 substantive appeal, the 
Veteran also indicated that he disagreed with the October 
2004 denial of his claim for service connection for tinnitus.  
In a December 2006 rating decision, the RO granted service 
connection for the Veteran's tinnitus.  This decision was a 
complete grant of benefits with respect to this issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue is not currently on appeal before the 
Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a current hearing loss disability that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in August 2004 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The March 2006 letter from the RO explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  The Veteran was provided VA 
examinations for his claimed bilateral hearing loss in July 
2005 and December 2005.  At these examinations, the Veteran 
was not diagnosed with a right ear hearing loss disability as 
the Veteran's current hearing acuity did not meet the 
criteria for a hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009).  The Veteran was diagnosed with a 
left ear hearing loss disability.  Both VA examiners, 
however, concluded the Veteran's left ear hearing loss was 
unrelated to his military service.  As will be discussed in 
greater detail below, the examiners took into account the 
Veteran's reported history, his current symptoms, review of 
the available private and VA treatment records, and the 
results of physical and diagnostic examination.  Therefore, 
the Board finds these examinations to be thorough and 
complete and sufficient upon which to base a decision with 
regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  Id 
at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral 
hearing loss due to in-service noise exposure, primarily from 
tanks and other military vehicles and from pressure changes 
associated with parachuting.  The Veteran's DD-214 indicates 
he underwent basic airborne training, earned a parachutist 
badge, and his MOS was that of Armor Specialist.  As such, 
the Veteran's reports of military noise exposure are 
consistent with the circumstances of his service and acoustic 
trauma is likely and may be presumed.  

Initially, the Board finds it noteworthy that the Veteran's 
service treatment records reveal decreased auditory acuity in 
the right ear in the 500, 1000, 2000, and 4000 Hertz ranges 
and in the left ear in the 2000 Hertz range between the 
entrance examination in April 1965 and a pre-airborne school 
examination in September 1965.  The decreased hearing acuity 
as tested during the pre-airborne school training, however, 
did not reach the level of a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  A treatment record from 
October 1967 indicated a possible conduction defect in the 
left ear.  The Board notes a subsequent November 1967 
audiogram to follow up on the October 1967 treatment record 
did not provide a specific breakdown of puretone thresholds 
except in graphical format, which the Board is not competent 
to interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  However, 
clinic notes from the November 1967 audiogram noted no 
significant defects and hearing within normal limits.  
Finally, the Veteran's audiogram prior to separation in 
January 1968 indicated normal hearing acuity in both ears.  
The Board also observes the Veteran's report of medical 
history at entrance and separation both indicate a history of 
ear, nose, or throat trouble, without explanation as to the 
specific problem.  In short, while the Veteran's service 
treatment records indicate some decreased hearing acuity 
between entrance and pre-airborne school examinations, the 
records are devoid of a finding of either a right or left ear 
hearing loss as defined by 38 C.F.R. § 3.385 during service, 
or a chronic hearing loss disability that manifested to a 
compensable degree during service or within one year of 
discharge from service.    

Again, the Board notes the September 1965 audiogram showed 
indication of decreased hearing acuity at some point during 
service.  In the absence of a showing of hearing loss 
disability pursuant to 38 C.F.R. § 3.385 within the 
presumptive time period, however, the Veteran must still 
establish the necessary elements to demonstrate a direct 
service connection.  As the Hensley court noted, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service; the requirements 
of [38 U.S.C.] section 1110 would be satisfied."  Hensley, 
supra (internal quotations omitted).  The crucial inquiry, 
then, is whether the Veteran's current hearing loss is 
related to his in-service noise exposure or any other remote 
incident in service.  The Board concludes it is not.

After service the Veteran acknowledges he did not seek 
treatment for his hearing problems prior to filing his claim 
for benefits in May 2004.  In support of his claim, the 
Veteran submitted a March 2005 private audiological report.  
At the examination, the Veteran reported that he felt he had 
hearing loss as a result of his military service.  The 
Veteran did not consider his hearing loss unilateral in 
nature, but remembered prior industrial audiograms showing 
asymmetry.  The Veteran noted post-service noise exposure 
from firearms and lawn equipment.  After diagnostic testing, 
the examiner assessed left ear sensorineural hearing loss.  
As to etiology, the examiner noted possible acoustic trauma, 
but stated it could also be the result of a retrocochlear 
problem.  The report also included only a graphical 
representation of the observed hearing acuity by frequency, 
which the Board is not competent to interpret.  See Kelly, 
supra.

The Veteran was afforded a VA examination in July 2005.  The 
examiner indicated a review of the claims file and 
specifically discussed the Veteran's three (3) audiograms in 
the service treatment records, noting none of the audiograms 
showed a hearing loss disability.  The examiner also noted 
review of the March 2005 private audiological report.  At 
that time, the Veteran reported occasional noise exposure 
from power tools, hunting, and shop equipment, with 
occasional ear protection.  The Veteran's occupation was 
noted as machinist.  Examination showed the Veteran to have a 
conductive hearing loss in the left ear, based on absent 
acoustic reflexes for ipsilateral measurement in the left ear 
consistent with an air-bone gap.  The examiner opined that 
the evidence from the Veteran's claims file, noted above, 
supported the opinion that the Veteran's hearing loss was 
less likely as not caused by his noise exposure in service.  

The Veteran was afforded a second VA examination in December 
2005.  The examiner noted review of the claims file and 
medical record and specifically discussed the Veteran's 
service treatment records.  On examination, the Veteran had 
clinically normal right ear hearing and moderate to severe 
conductive left ear hearing loss.  As to etiology, the 
examiner noted the Veteran had normal hearing on entrance and 
separation from the military, which the examiner found 
indicated no persistent hearing loss incurred while in the 
service.  The examiner also stated the unilateral and 
conductive nature of the hearing loss was not consistent with 
hearing loss attributable to military noise exposure.

With respect to the Veteran's claimed right ear hearing loss, 
the Board notes the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the Board recognizes the Veteran's 
sincere belief in his claim of right ear hearing loss, as 
explained above, the competent medical evidence of record 
does not show the Veteran to have a current right ear hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Thus, there 
may be no service connection for this claimed disability on 
either a presumptive or direct basis.  

With respect to the Veteran's left ear hearing loss, the 
Board recognizes the Veteran has a left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  However, having 
reviewed the complete record, the Board concludes the 
preponderance of the evidence is against finding that any 
current left ear hearing loss disability was related to in-
service noise exposure or other incident of military service.  

The Board has considered the March 2005 private audiological 
report in which the examiner indicated the Veteran's left ear 
hearing loss showed possible acoustic trauma.  However, given 
the very speculative nature of the examiner's conclusion, the 
Board finds it to be of very limited probative value.  See 
Bostain v. West, 11 Vet. App. 127 (1998) (holding that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the Veteran's 
death was too speculative to be new and material evidence); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a 
physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis also implied "may or may not" and was 
deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 
462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that any medical link that is speculative, general 
or inconclusive in nature is of no probative value and not a 
sufficient basis to grant service connection).  
 
By contrast, the Board finds the opinions expressed in the VA 
audiologists' examination reports to be much more persuasive.  
The examinations were based on a review of the claims file, 
including service treatment records, an interview of the 
Veteran, and an audio examination.  The examiners 
specifically noted the Veteran's normal induction and 
separation audio examinations and provided a complete and 
through rationale for the opinions rendered.  The examiner's 
conclusions are fully explained and consistent with the 
evidence of record.  

The Board has also considered the Veteran's self-reported 
history of hearing loss dating back to service.  In this 
regard, the Veteran is certainly competent to report that he 
experiences difficulty hearing.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  However, the Court has held 
that, even where a veteran asserted continuity of 
symptomatology since service, he or she is not necessarily 
competent to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  As explained 
above, two VA examiners considered the Veteran's self-report, 
but also considered the results of audiograms in service, as 
well as the nature of his current hearing loss disability, 
and concluded that it was unlikely that his current 
disability is related to service.  The Board finds that the 
opinions of these two health care specialists outweigh the 
Veteran's lay reports.  

In summary, the Veteran's current hearing loss of the right 
ear does not meet the threshold for a hearing loss disability 
under VA regulations.  Finally, no medical professional has 
ever otherwise linked hearing loss in either ear to service 
or the decreased thresholds of hearing acuity in service, 
and, in fact, there is persuasive medical evidence to the 
contrary.  In light of the evidence, the Board concludes that 
the preponderance of the evidence is against the claim, and 
that service connection for bilateral hearing loss is not 
warranted.  See Gutierrez, supra. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bilateral hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
see generally Gilbert, supra.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


